        Case 1:19-cv-00876-JLT Document 12 Filed 09/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    COREY ALEXANDER MITCHELL,                              1:19-cv-00876 JLT (PC)

12                       Plaintiff,                          ORDER DENYING PLAINTIFF’S
                                                             MOTION FOR REFUND
13           v.
                                                             (Doc. 9)
14    LVN ARCHIEGA, et al,
15                       Defendants.
16

17          Plaintiff is proceeding in this prisoner civil rights action after having paid the filing fee in

18   full. He now seeks a refund of an overpayment of the filing fee that he claims is reflected in his

19   Inmate Trust Statement. After examination of the docket in this case and upon consultation with

20   the court’s Financial Department, Plaintiff’s motion for a refund is DENIED because the court’s

21   records reflect only a single payment of the filing fee for this action. Any further questions

22   regarding the figures listed in his Inmate Trust Statement should be directed to correctional staff.

23
     IT IS SO ORDERED.
24

25      Dated:     September 17, 2020                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
